Exhibit 99.1 PRESS RELEASE CSG Systems International Repurchases $66 million of Convertible Notes ENGLEWOOD, Colo. (April 11, 2016)¾ CSG Systems International, Inc. (NASDAQ: CSGS), the trusted global partner to launch and monetize digital services, today announced it has repurchased $66 million in principalamount of its outstanding 3.0% Senior Subordinated Convertible Notes issued in March 2010, due March 1, 2017 (the “2010 Convertible Notes”) (CUSIP Number 126349 AC3) for approximately $126 million. The purchase price was based on the average daily volume weighted average prices of CSG’s common stock over a 20 trading day period beginning March 10, 2016, and was paid with a portion of the net proceeds from CSG’s offering of $230 million of 4.25% Convertible Senior Notes due 2036, that were issued March 15, 2016 (the “2016 Convertible Notes”).This brings the total repurchases of 2010 Convertible Notes to date to $106 million of the original aggregate principal balance of $150 million, for a total repurchase amount of approximately $199 million.CSG agreed to repurchase the $106 million 2010 Convertible Notes in conjunction with the issuance of the 2016 Convertible Notes.
